 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 13 
In the House of Representatives, U. S., 
 
January 6, 2009 
 
RESOLUTION 
 
 
 
That pursuant to the Legislative Pay Act of 1929, as amended, the six minority employees authorized therein shall be the following named persons, effective January 3, 2009, until otherwise ordered by the House, to-wit: Neil Bradley, Brian Gaston, Melanie Looney, Danielle Maurer, Nick Shaper, and Russ Vought, each to receive gross compensation pursuant to the provisions of House Resolution 119, Ninety-fifth Congress, as enacted into permanent law by section 115 of Public Law 95-94. In addition, the Minority Leader may appoint and set the annual rate of pay for up to 3 further minority employees. 
 
Lorraine C. Miller,Clerk. 
